Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated February 11, 1980, which affirmed the determination of the local agency that petitioner was disqualified from receiving public assistance. Determination confirmed, without costs or disbursements, and proceeding dismissed on the merits. There is sufficient basis in the record to support the determination. Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur